Appellant was convicted of rape and his punishment assessed at life imprisonment. This is the second appeal in this case. The first is reported in 184 S.W. Rep., 196.
There is no statement of facts in the record. Appellant has some bills of exception, but none of them can be considered in the absence of a statement of facts. There is on file here, and which was also filed in the lower court, the stenographer's report of the proceedings on the trial. It is in no way agreed to as correct by the attorneys, or either *Page 153 
of them, and it is in no way approved by the trial judge. It can not be considered by this court.
The judgment is, therefore, affirmed.
Affirmed.